DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 6/20/2022 have been received and entered into the case. Claims 2-15 have been canceled. Claims 1 and 16-34 are pending and have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted copies of the deposits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (Animal Feed Science and Technology. 1977;2:7-19. Cited on IDS) in view of Reade et al (Applied Microbiology. 1975;30(6):897-904. Cited on IDS), Iyayi et al (J. Food Technol Afr. 2001;6(4):116-118.), Varavinit et al (Starch. 1996;48:Nr.10.S.379-382. Cited on IDS), and Korz et al (Journal of Biotechnology. 1995;39:59-65.).
The instant claims recite a process for producing single cell protein (SCP), the process comprising the steps of: a) growing a thermophilic fungus of the genus Rhizomucor in a medium containing a fermentable carbon-rich feedstock; wherein the fungus is grown in submerged culture under non-sterile conditions at a temperature higher than 45°C and a pH of less than 3.8; and, b) recovery of SCP from the medium in the form of biomass of the thermophilic fungus grown in step a), wherein the protein content of the biomass is at least 40% (w/v) on dry matter basis.
Gregory teaches a method of converting cassava starch to protein (Title): comprising growing a thermophilic fungus in a medium containing cassava (a fermentable carbon-rich feedstock), wherein the thermophilic fungus is grown at a temperature higher than 45°C and a pH of less than 3.8 (p.9 para 5, p.13 para 1); producing a biomass in a fermenter (p.10 para 2); and recovering mycelium from submerged fermentations by filtering (p.10 para 5), wherein protein content is determined (p.10 last para, p.11 first para), e.g., the protein content of the biomass is at least 40% (Table II, p.12 para 3). Gregory teaches growth at a temperature higher than 45°C inhibits possible yeast contaminants and avoids the necessity for refrigerated cooling, growth at a low pH, about pH 3.5, inhibits possible bacterial contaminants, and the combination of a high temperature and a low pH appear to make sterilization of the substrate and the maintenance of aseptic conditions unnecessary (p.8 para 3). Gregory teaches cassava starch-to-protein conversion process in Reade (1975) (p.8 para 3-4), where Reade teaches a medium contains urea as a nitrogen source (Abstract).

Gregory does not teach the method wherein the fungus is of the genus Rhizomucor, wherein the protein content of the biomass is at least 40% (w/v) on dry matter basis (claims 1 and 16).
Iyayi teaches a method of enriching protein of cassava by-products by fungi (Title), comprising fermenting Rhizomucor miehei in a medium containing cassava products (p.116 Introduction), wherein Rhizomucor miehei increases the protein of the cassava products (p.117 para 2-3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Rhizomucor miehei, a thermophilic fungus, in the method of Gregory, since Gregory and Iyayi both disclose a method of producing protein from cassava, Iyayi discloses that Rhizomucor miehei, a thermophilic fungus, increases the protein content of cassava products, and Gregory discloses producing protein from cassava using a thermophilic fungus, wherein a high temperature and a low pH make sterilization of substrate and maintenance of aseptic conditions unnecessary (p.8 para 3), and the frequency of thermophilic fungal isolates with a high crude-protein content increases with increasing isolation temperature, which indicate a benefit to screening at a high temperature for fungi intended for protein production (p.12 para 3). In other words, one of ordinary skill in the art would incorporate Rhizomucor miehei, a thermophilic fungus, in a method of producing protein from cassava, under high temperature and low pH conditions (non-sterile) for optimized protein production. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Rhizomucor miehei, a thermophilic fungus, with a reasonable expectation for successfully converting cassava starch to protein.
Although Iyayi does not teach the claimed strain deposit (claim 17), however, Iyayi does teach protein enrichment of cassava products by Rhizomucor miehei, which belong to the same genus and species as the claimed strain. Thus, the references’ strain would nevertheless has rendered the claimed strain obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the clear, close relationship between the strains as evidenced by their belonging to the same genus and species, and their characteristic of protein enrichment of cassava, as evidenced by Iyayi.

The references cited above do not teach the method wherein the process is a fed-batch process, a repeated fed-batch process or a continuous process (claim 18), the process is a carbon-limited process (claim 19), the rate at which the feedstock is fed into the fermenter is in the range of 0.05 to 0.2 l/hr (claim 20), the claimed carbon-rich feedstock concentration (claims 24-27), and the claimed dry matter concentration (claim 29).
Varavinit teaches a method of producing single cell protein (SCP) from cassava starch in fermenter (Title) comprising batch and continuous cultivations (Abstract), wherein dilution rates ranging from 0.040 – 0.057 h-1 (p.381 col left – para 2), the amount of cassava is varied from 1%-5% (w/v) during experimentation, and a medium that contained 1% of substrate gave the fastest growth rate, the highest protein content of the product, and the maximum yield of biomass (p.380 col left – para 5, Table 1). In addition, Korz teaches a simple fed-batch technique using liquid feed medium and a pre-determined feeding rate to maintain carbon-limited growth during the fed-batch process (p.60 col left – para 1), wherein excess carbon produces growth-inhibiting acidic by-products of incomplete substrate oxidation (p.59 col left – para 1), and in the c-limited fed-batch culture without significant product formation the C substrate is solely used for growth and maintenance, a desired specific growth rate can be calculated (p.61 col left – last para, col right – first para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a low amount of substrate in the method of Gregory, since Gregory and Varavinit both disclose a method of producing protein from cassava starch, and Varavinit specifically discloses that a low amount of substrate gave a fastest growth rate, a highest protein content, and a maximum yield of biomass. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate carbon-limited conditions, since Korz discloses that excess carbon produces growth-inhibiting acidic by-products, and that cell mass concentration increase is achieved by controlling biomass accumulation at growth rates under carbon-limited conditions (Abstract). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the claimed carbon-rich feedstock by keeping the concentration below a concentration at which the toxicity of organic acids in the feedstock reduces the growth rate of a fungus. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the rate at which the feedstock is fed into a fermenter, since Gregory discloses a method of converting cassava starch to protein, and Varavinit discloses a method comprises performing fermentation using different dilution rates to determine an optional dilution rate for the production of single cell protein from cassava starch. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize fermentation parameters to produce desired concentration of dry matter, since Gregory discloses a method of converting cassava starch to protein, and Varavinit discloses a method of producing single cell protein from cassava starch, wherein different substrate concentrations produce different dry weight, protein, yield and productivity (Table 1, for example). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to feed a low amount of substrate at an optimal rate at which the feedstock is fed into a fermenter, with a reasonable expectation for successfully converting cassava starch to protein.

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (Animal Feed Science and Technology. 1977;2:7-19. Cited on IDS) in view of Reade et al (Applied Microbiology. 1975;30(6):897-904. Cited on IDS), Iyayi et al (J. Food Technol Afr. 2001;6(4):116-118.), Varavinit et al (Starch. 1996;48:Nr.10.S.379-382. Cited on IDS), and Korz et al (Journal of Biotechnology. 1995;39:59-65.) as applied to claims 1 and 16-29 above, further in view of UNEP (UNEP. 2013;1-229.).
The references cited above do not teach the method wherein the biomass is recovered from the medium by the claimed drying methods (claims 30-34).
However, Gregory does teach the method comprises recovering the biomass from the medium. UNEP teaches technologies for converting waste agricultural biomass to energy (Title), wherein wet biomass materials can be dewatered prior to drying, which refers to the removal of all or part of the contained moisture from biomass as a liquid. Overall efficiency can often be improved by dewatering wet feed stocks prior to thermal drying (p.59 para 3). Belt filter presses have lower capital, energy and operation and maintenance costs and have longer lives than centrifuges. Belt filter press removes residual water from the wet biomass materials (p.59 para 4). Further drying includes using dryers such as belt dryer (p.63 para 1). Biomass size reduction by extrusion is commonly practiced in the process (p.71 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to dewater wet biomass materials use a belt filter press, to reduce biomass size by extrusion, and to dry extruded biomass use a belt dryer. Since UNEP discloses that dewatering wet feed stocks prior to thermal drying improves overall efficiency, that belt filter presses have lower capital, energy and operation and maintenance costs and have longer lives than centrifuges, and that belt dryer is a commonly used dryer. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the drying temperature, since UNEP discloses that drying is commonly practiced in the art of converting waste agricultural biomass to energy. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to dewater wet biomass materials use a belt filter press, to reduce biomass size by extrusion, and to dry extruded biomass use a belt dryer, with a reasonable expectation for successfully converting cassava starch to protein.

Response to Arguments
Applicant argues that Gregory in view of Reade, Iyayi, Varavinit, Korz, and UNEP fail to teach a process for producing SCP whereby the protein content of the biomass is at least 40% (w/v) on dry matter basis. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Applicant argues that as explained in the previous reply Applicant stated that Gregory criticize, discredit or otherwise discourage growing any thermophilic fungus at a temperature above 45°C.
These arguments are not found persuasive because on page 9, Materials and Methods section, Gregory does teach growing thermophilic fungus at a temperature higher than 45°C and a pH of less than 3.8 (p.9 para 5).

Applicant argues that Gregory applies a non-aseptic method and Iyayi applies an aseptic method.
These arguments are not found persuasive because Gregory does teach producing protein from cassava using a thermophilic fungus, wherein a high temperature and a low pH make sterilization of substrate and maintenance of aseptic conditions unnecessary. Fungus grow in both non-aseptic and aseptic conditions. However, there are clear benefits of growing fungus under non-aseptic conditions, as evidenced by Gregory.

Applicant argues that it cannot be seen how one of ordinary skill in the art could have had any motivation to combine the teachings of Iyayi with those of Gregory, even less so with a reasonable expectation of success to arrive at the claimed invention, and that the examiner uses improper hindsight.
These arguments are not found persuasive because Gregory does teach different temperatures and fungal strains result in various protein production. And the instant specification demonstrates the same, Table 10, for example. Applicant may consider clearly recite the temperature and fungal strain in the claim to help move the case forward. In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651